        Case 1:20-cv-01600-SKO Document 3 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    RICARDO M. SOMOZA,                                   Case No. 1:20-cv-01600-SKO (PC)

12                        Plaintiff,
                                                           ORDER TO SUBMIT APPLICATION
13             v.                                          TO PROCEED IN FORMA PAUPERIS
                                                           OR PAY FILING FEE
14    DIRECTOR OF CALIFORNIA
      DEPARTMENT OF CORRECTIONS                            45-DAY DEADLINE
15    AND REHABILITATION, et al.,
16                        Defendants.
17

18            Plaintiff has not paid the $400 filing fee for this action or submitted an application to

19   proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

20            Accordingly, the Court ORDERS Plaintiff, within 45 days of the date of service of this

21   order, to submit the attached application to proceed in forma pauperis, completed and signed, or,

22   in the alternative, pay the $400 filing fee. No requests for an extension of time will be granted

23   without a showing of good cause. Failure to comply with this order will result in dismissal of

24   this action.

25
     IT IS SO ORDERED.
26
27   Dated:     November 16, 2020                                   /s/   Sheila K. Oberto                .
                                                          UNITED STATES MAGISTRATE JUDGE
28
     Case 1:20-cv-01600-SKO Document 3 Filed 11/17/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
